Title: To Thomas Jefferson from Robert Smith, 27 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Augt. 27. 1807
                        
                        A large ship the Othello direct from Liverpool with goods to the value of between three & four Hundred
                            Thousand Dollars has a few days since captured in the Chesapeake Bay near the mouth of Patuxant by an armed Schooner
                            manned, it is said, with people of different nations but principally French. This event naturally produced a strong
                            sensation. To regain their property the owners of the vessel & cargo immediately despatched a vessel manned by Volunteer
                            Militia and they also applied to me for the aid of government. Com. Decatur has accordingly been directed by me to proceed
                            with his frigate & such of the gun boats as he might deem necessary into the Bay and to intercept the Ship Othello &
                            the Capturing armed Schooner and to restore the Ship to the owners & to
                            cause to be delivered over to the Civil authority the pirates. My letter to Com. Decatur has conveyed to him in a fast
                            sailing pilot Boat which, it is believed, would reach him in time. The occasion not allowing time to consult you the steps
                            taken by me will, I trust, meet your approbation.
                        Since writing the aforegoing my letter to Com. Decatur has been returned to me. It was not used as the
                            Othello has been released, & the vessels despatched here have returned. To the enclosed document I take the liberty of
                            referring you for information as to the Circumstances of the Capture, detention & release of this Ship. I have upon this
                            document directed Com. Decatur to proceed to the Mouth of the Patuxant for the protection of our merchant vessels against
                            this pirate and to take him and deliver him to the Civil authority. Such a protection within our own waters is, I presume,
                            a Matter of Course. You will be pleased to aid me as soon as possible with your instructions.
                        Some here suspect that there is a private understanding between these pirates & some of the Officers of the
                            Patriot. This, I hope, is not the Case. But if the Patriot, contrary to my expectation, should afford to this pirate
                            protection so as to oppose our taking her, what order am I in such case to give to Com. Decatur: Is force to be used by us
                            to effect our object? This I suggest not because I think we are likely to have occasion so to act; but merely as a measure
                            of precaution to be prepared for the worst—
                        The Merchants expecting daily valuable arrivals of dry goods are greatly alarmed. They are about sending an
                            armed Vessel manned with Volunteer Militia for the purpose of protecting their property against those pirates. This they
                            probably will not do when they learn that an order has been sent to Decatur.
                        Whatever I may from time to time learn respecting this extraordinary affair will without a moments delay be
                            communicated to you. 
                  With respect, Sir, Your Obt. Sevt
                        
                            Rt Smith
                            
                        
                        
                            P.S. I am just informed that two of our Merchants waited on General Turreau this day & stated to him
                                that the armed Schooner was manned by French men altogether and that there was some suspicion that some of the Petty Officers of the Patriot had a secret understanding with them. The prompt & decisive
                                conduct of Turreau has given great satisfaction. He immediately issued an order to the Captain of the Patriot, which I
                                understand, is fully sufficient. This order with a duplicate both open were delivered to the two gentlemen, who have
                                forwarded them, the one by water—the other by land by an Officer of Militia in uniform.
                            Three armed private vessels with volunteer militia have been despatched by the merchants in pursuit of
                                the Pirate.
                        
                    